Order, Supreme Court, Bronx County (John P Collins, J.), entered on or about February 12, 2010, which denied defendant’s CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated denial of the motion (see e.g. People v Gonzalez, 29 AD3d 400 [1st Dept 2006], lv denied 7 NY3d 867 [2006]). Resentencing is not automatic, and courts may deny the applications of persons who “have shown by their conduct that they do not deserve relief from their sentences” (People v Paulin, 17 NY3d 238, 244 [2011]). Defendant has demonstrated a “chronic inability to control his behavior while at liberty” (People v Correa, 83 AD3d 555, 556 [1st Dept 2011], lv denied 17 NY3d 805 [2011]). In addition to having an extensive criminal record before the underlying conviction, defendant subsequently committed numerous crimes and repeatedly violated his parole. Concur — Gonzalez, PJ., Sweeny, Moskowitz, Richter and Clark, JJ.